Order of Special Term annulling the determination of the State Rent Administrator unanimously reversed and the proceeding remitted to the State Rent Commission for a further hearing and the taking of additional proof. The record before us" is inadequate to determine whether the action of the Administrator was based upon evidence or was arbitrary. Sworn contradictory conclusions contained in the formal documents do not constitute evidentiary facts upon which a determination may be made. Relevant would be the conversations between the parties before and after the renting of the apartment, and also the landlord’s practice with regard to other apartments in the same building. On any view in this case the mere sequence of the events is not a basis for forming a proper conclusion. Settle older on notice. Present — Dore, J. P., Cohn, Van Yoorhis, Breitel and Bergan, JJ.